Exhibit 10.3

 

SUPPORT AGREEMENT

 

THIS AGREEMENT is dated as of the 29th day of May, 2018.

 

BETWEEN:

 

THE PERSON SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT

 

(the “Supporting Securityholder”)

 

AND

 

KINDER MORGAN CANADA LIMITED, a corporation existing under the laws of the
Province of Alberta

 

(“KML”)

 

AND

 

HER MAJESTY THE QUEEN IN RIGHT OF CANADA

 

(“Purchaser”)

 

WHEREAS Purchaser, Kinder Morgan Cochin ULC (“Vendor”), Kinder Morgan, Inc. and
KML have, concurrently with the execution of this Support Agreement, entered
into a Share and Unit Purchase Agreement (the “Purchase Agreement”) pursuant to
which Purchaser has agreed to purchase and Vendor has agreed to sell all of the
shares of Kinder Morgan Canada Inc., all of the shares of Trans Mountain
Pipeline ULC and all of the units of Trans Mountain Pipeline L.P. (the
“Transaction”).

 

AND WHEREAS the approval of the Transaction by special resolution (“Transaction
Resolution”) of the holders of the Restricted Voting Shares, Special Voting
Shares and Preferred Voting Shares of KML, (“Securities”) voting as a single
class, is a condition to the completion of the Transaction;

 

AND WHEREAS as of the date hereof, the Supporting Securityholder is the
beneficial owner of, or directly or indirectly exercises control or direction
over, the number and class of Securities, all as set forth on the signature
page of this Agreement (together with any other Securities hereinafter acquired
by the Supporting Shareholder, the “Subject Securities”);

 

AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Supporting Securityholder to support the Transaction and to vote the Subject
Securities in favour of the Transaction Resolution;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledge), the Parties hereto
covenant and agree as follows:

 

1.                                      Definitions.

 

In this Agreement:

 

--------------------------------------------------------------------------------


 

(a)                                 “Agreement”, “herein”, “hereof”, “hereby”,
“hereto”, “hereunder” and similar expressions mean and refer to this support
agreement as supplemented, modified or amended, and not to any particular
section or other portion hereof; and

 

(b)                                 “Party” means a party to this Agreement and
“Parties” means all parties to this Agreement.

 

Additional capitalized terms not otherwise defined in this Agreement shall have
the meanings specified in the Purchase Agreement.

 

2.                                      Representations and Warranties of the
Supporting Securityholder.

 

The Supporting Securityholder hereby makes to KML and Purchaser the following
representations and warranties and acknowledges that each of KML and Purchaser
is relying upon such representations and warranties in connection with the
entering into of this Agreement and the carrying out of the transactions
contemplated herein:

 

(a)                                 the Supporting Securityholder has all
necessary power, authority and capacity to enter into and perform the Supporting
Securityholder’s obligations under this Agreement;

 

(b)                                 this Agreement has been duly executed and
delivered by the Supporting Securityholder and constitutes a legal, valid and
binding agreement of the Supporting Securityholder enforceable against the
Supporting Securityholder in accordance with its terms subject only to any
limitation under bankruptcy, insolvency or other laws affecting the enforcement
of creditors’ rights generally and the discretion that a court may exercise in
the granting of equitable remedies such as specific performance and injunction;

 

(c)                                  the Supporting Securityholder is the
beneficial owner of, or directly or indirectly exercises control or direction
over, the Subject Securities. Other than the Subject Securities, as of the date
hereof the Supporting Securityholder does not beneficially own, or exercise
control or direction over, any additional securities of KML or securities
convertible or exchangeable into any additional securities of KML;

 

(d)                                 the Supporting Securityholder is, and will
continue to be until this Agreement is terminated in accordance with its terms,
the beneficial owner of the Subject Securities;

 

(e)                                  the Supporting Securityholder has the sole
right to vote or direct the voting of the Subject Securities;

 

(f)                                   no Person has any agreement or option, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option, for the purchase, acquisition or transfer of
any of the Subject Securities or any interest therein or right thereto;

 

(g)                                  none of the Subject Securities are subject
to any proxy, voting trust, vote pooling or other agreement with respect to the
right to vote, call meetings of KML or give consents or approvals of any kind;

 

(h)                                 neither the entering into of this Agreement
nor the performance by the Supporting Securityholder of any of the Supporting
Securityholder’s obligations under this Agreement will constitute a breach of
any agreement to which the Supporting

 

2

--------------------------------------------------------------------------------


 

Securityholder is a party or by which any of the Supporting Securityholder’s
assets or properties (including the Subject Securities) are bound;

 

(i)                                     no consent, approval, order or
authorization of, or declaration or filing with, any Person is required to be
obtained by the Supporting Securityholder in connection with the execution and
delivery of this Agreement and the performance by the Supporting Securityholder
of the Supporting Securityholder’s obligations under this Agreement; and

 

(j)                                    to the knowledge of the Supporting
Securityholder, there is no proceeding, claim or investigation pending before
any Governmental Authority or threatened against the Supporting Securityholder
that, individually or in the aggregate, could reasonably be expected to have an
adverse effect on the Supporting Securityholder’s ability to execute and deliver
this Agreement and to perform the Supporting Securityholder’s obligations
hereunder.

 

3.                                      Covenants of the Supporting
Securityholder.

 

The Supporting Securityholder agrees in favour of each of KML and the Purchaser
that, except as KML, Vendor, their Affiliates or any of their respective
Representatives is permitted to do by the Purchase Agreement, from the date of
this Agreement until termination of this Agreement in accordance with its terms:

 

(a)                                 the Supporting Securityholder shall not:
(i) sell, transfer, gift, assign, convey, pledge, hypothecate, encumber, option
or otherwise dispose of any right or interest (including any economic
consequence of ownership) in any of the Subject Securities, or enter into any
agreement, arrangement, commitment or understanding in connection therewith,
other than pursuant to the Transaction; (ii) grant or agree to grant any proxies
or powers of attorney, deposit any Subject Securities into a voting trust or
pooling agreement, or enter into a voting agreement, commitment, understanding
or arrangement, oral or written, with respect to the voting of any Subject
Securities other than pursuant to this Agreement; or (iii) requisition or join
in the requisition of any meeting of KML (for greater certainty, other than a
meeting called by KML) for the purpose of considering any resolution other than
the Transaction Resolution;

 

(b)                                 the Supporting Securityholder shall vote (or
cause to be voted) all the Subject Securities at any meeting of any of the
holders of Securities of KML at which the Supporting Securityholder is entitled
to vote, including the Meeting, and in any action by written consent of the
holders of Securities of KML, in favour of the approval, consent, ratification
and adoption of the Transaction Resolution and any actions required for the
consummation of the Transaction. In connection with the foregoing, the
Supporting Securityholder hereby agrees to duly deposit a proxy or voting
instruction form, as applicable, duly completed and executed in respect of all
of the Subject Securities promptly following the mailing of the Circular, and in
any event at least seven (7) days prior to the Meeting, voting all such Subject
Securities in favour of the Transaction Resolution;

 

(c)                                  unless directed otherwise in writing by KML
and Purchaser, from time to time, the Supporting Securityholder shall vote (or
cause to be voted) its Subject Securities against any action or any proposed
action by or in respect of KML or by the holders of Securities which would
reasonably be regarded as being directed towards or likely to prevent, hinder or
delay the successful completion of the Transaction;

 

3

--------------------------------------------------------------------------------


 

(d)                                 the Supporting Securityholder will not,
directly or indirectly, through any representative, advisor, agent or otherwise:
(i) solicit proxies or become a participant in a solicitation in opposition to
or competition with the Transaction; (ii) assist, or otherwise further any
action by any Person or group in taking or planning any action that would
compete with, restrain or otherwise serve to interfere with or inhibit the
Transaction; (iii) act jointly or in concert with others with respect to voting
securities of KML for the purpose of opposing with the Transaction; or
(iv) otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt of any other Person to do or seek
to do any of the foregoing;

 

(e)                                  the Supporting Securityholder will not
exercise any Dissent Rights in respect of the Transaction or the Transaction
Resolution or take any other action of any kind that could reasonably be
regarded as likely to reduce the likelihood of the completion of the Transaction
contemplated by the Transaction Resolution; and

 

(f)                                   the Supporting Securityholder shall use
commercially reasonable efforts (solely in the Supporting Securityholder’s
capacity as a Supporting Securityholder) to assist KML and Purchaser to
successfully complete the Transaction.

 

4.                                      Termination.

 

This Agreement shall terminate and be of no further force or effect upon the
earliest to occur of:

 

(a)                                 the mutual written consent of KML, the
Purchaser and the Supporting Securityholder to the termination of this
Agreement;

 

(b)                                 the termination of the Purchase Agreement in
accordance with its terms;

 

(c)                                  Closing of the Transaction; and

 

(d)                                 the Outside Date.

 

In the event of termination of this Agreement, Sections 6, 7, 8(g), and 8(h) and
this Section 4 shall survive the termination of this Agreement.

 

5.                                      Independent Legal Advice.

 

The Supporting Securityholder acknowledges that it has been afforded the
opportunity to obtain independent legal advice and confirms by the execution and
delivery of this Agreement that the Supporting Securityholder has either done so
or waived their right to do so in connection with the entering into of this
Agreement.

 

6.                                      Expenses.

 

KML, Purchaser and the Supporting Securityholder each agree to pay their own
respective expenses incurred in connection with this Agreement.

 

7.                                      Legal Remedy.

 

Each Party agrees that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Agreement were not performed by a Party in

 

4

--------------------------------------------------------------------------------


 

accordance with its specific terms or were otherwise breached. It is accordingly
agreed that each Party shall be entitled to seek an injunction or injunctions
and other equitable relief to prevent breaches or threatened breaches of the
provisions of this Agreement or to otherwise seek to obtain specific performance
of any such provisions, any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief hereby being waived.

 

8.                                      Miscellaneous.

 

(a)                                 No failure or delay by a Party in exercising
any right, power or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise of any right, power or remedy under this Agreement.

 

(b)                                 Each Party agrees and confirms that any
provision of this Agreement may be amended if, and only if, such amendment is in
writing and signed by the Supporting Securityholder, Purchaser and KML.

 

(c)                                  If any provision of this Agreement as
applied to any Party in any circumstance is adjudged by a court to be invalid or
unenforceable, this will in no way affect any other provision of this Agreement,
the application of such provision in any other circumstance, or the validity or
enforceability of this Agreement.

 

(d)                                 This Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, by or between the Parties with respect to the subject
matter hereof.

 

(e)                                  All notices required or permitted pursuant
to the terms of this Agreement shall be in writing and shall be given by
personal delivery or email to the addresses set forth on the final page of this
Agreement. Any such notice or other communication given hereunder shall, if
personally delivered or sent by email, be conclusively deemed to have been given
or made and received on the day of delivery or email transmittal (as the case
may be) if such delivery or email transmittal occurs during normal business
hours of the recipient on a Business Day and if not so delivered or transmitted
during normal business hours on a Business Day, then on the next Business Day
following the day of delivery or transmittal. The Parties hereto may give from
time to time written notice of change of address in the manner aforesaid.

 

(f)                                   The division of this Agreement into
sections and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement.

 

(g)                                  This Agreement shall be governed by and
construed in accordance with the laws of Alberta and the federal laws of
Purchaser applicable therein. The Parties irrevocably attorn to the exclusive
jurisdiction of the courts of Alberta.

 

(h)                                 This Agreement shall enure to the benefit
of, and be binding on, the Parties and their successors and permitted assigns.
Neither Party may assign its rights or obligations under this Agreement without
the prior written consent of the other Party.

 

5

--------------------------------------------------------------------------------


 

(i)                                     This Agreement may be signed in
counterparts and each of such counterparts shall constitute an original document
and such counterparts, taken together, shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

 

KINDER MORGAN CANADA LIMITED

 

 

 

Per:

(signed) “Dax A Sanders”

 

Name:

Dax A. Sanders

 

Title:

Chief Financial Officer

 

 

 

 

HER MAJESTY THE QUEEN IN RIGHT OF CANADA

 

 

 

Per:

(signed) “William F. Morneau”

 

Name:

William F. Morneau

 

Title:

Minister of Finance

 

6

--------------------------------------------------------------------------------


 

 

KM CANADA TERMINALS ULC

 

 

 

Per:

(signed) “Dax A. Sanders”

 

Name:

Dax A. Sanders

 

Title:

Chief Financial Officer

 

 

 

NIL

 

Restricted Voting Shares

 

 

 

15,205,029

 

Special Voting Shares

 

 

 

NIL

 

Preferred Shares

 

 

 

 

 

Address of Supporting Securityholder:

 

 

 

855 — 2nd Street S.W., Suite 3500

 

Calgary, Alberta T2P 4J8

 

 

 

With a copy to:

 

 

 

Suite 2700, 300 — 5th Avenue S.W.

 

Calgary, Alberta T2P 5J2

 

7

--------------------------------------------------------------------------------